UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09135 Nuveen New York Dividend Advantage Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:9/30 Date of reporting period:12/31/13 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen New York Dividend Advantage Municipal Fund (NAN) December 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 151.0% (100.0% of Total Investments) MUNICIPAL BONDS – 151.0% (100.0% of Total Investments) Consumer Discretionary – 3.3% (2.2% of Total Investments) $ 950 New York City Industrial Development Agency, New York, Liberty Revenue Bonds, 9/15 at 100.00 BBB $ 928,065 IAC/InterActiveCorp, Series 2005, 5.000%, 9/01/35 Seneca Nation of Indians Capital Improvements Authority, New York, Special Obligation Bonds, 6/17 at 100.00 BB Series 2007A, 5.000%, 12/01/23 Total Consumer Discretionary Consumer Staples – 2.5% (1.6% of Total Investments) New York Counties Tobacco Trust II, Tobacco Settlement Pass-Through Bonds, Series 2001, 6/14 at 100.00 A3 5.250%, 6/01/25 Rensselaer Tobacco Asset Securitization Corporation, New York, Tobacco Settlement Asset-Backed 3/14 at 100.00 A3 Bonds, Series 2001A, 5.200%, 6/01/25 TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 4.750%, 6/01/22 6/16 at 100.00 BBB– 5.000%, 6/01/26 6/16 at 100.00 BB– Total Consumer Staples Education and Civic Organizations – 18.2% (12.1% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Albany Law School, Series 7/17 at 100.00 BBB 2007A, 5.000%, 7/01/31 Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter 4/17 at 100.00 BB+ Schools, Series 2007A, 5.000%, 4/01/37 Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue 1/20 at 100.00 BBB– Bonds, Barclays Center Project, Series 2009, 6.250%, 7/15/40 Buffalo and Erie County Industrial Land Development Corporation, New York, Revenue Bonds, 12/20 at 100.00 B Enterprise Charter School Project, Series 2011A, 7.500%, 12/01/40 Cattaraugus County Industrial Development Agency, New York, Revenue Bonds, St. Bonaventure 5/16 at 100.00 BBB– University, Series 2006, 5.000%, 5/01/23 Dormitory Authority of the State of New York, General Revenue Bonds, Manhattan College, Series 7/17 at 100.00 N/R 2007A, 5.000%, 7/01/41 – RAAI Insured Dormitory Authority of the State of New York, General Revenue Bonds, Saint Johns University, 7/23 at 100.00 A– Series 2013A, 5.000%, 7/01/44 Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/15 at 100.00 Aa2 Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/23 at 100.00 Aa3 Facilities, Series 2013A, 5.000%, 7/01/27 Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 7/20 at 100.00 A– 2010, 5.250%, 7/01/30 Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Cornell 7/20 at 100.00 Aa1 University, Series 2010A, 5.000%, 7/01/40 Dormitory Authority of the State of New York, Revenue Bonds, St. Joseph’s College, Series 7/20 at 100.00 Baa1 2010, 5.250%, 7/01/35 Dutchess County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bard 8/17 at 100.00 Ba1 College Project, Series 2007-A2, 4.500%, 8/01/36 Dutchess County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bard 8/17 at 100.00 Ba1 College Refunding, Series 2007-A1, 5.000%, 8/01/46 Hempstead Town Industrial Development Agency, New York, Revenue Bonds, Adelphi University, 10/15 at 100.00 A Civic Facility Project, Series 2005, 5.000%, 10/01/35 Hempstead Town Local Development Corporation, New York, Revenue Bonds, Adelphi University 2/19 at 100.00 A Project, Series 2009B, 5.250%, 2/01/39 Hempstead Town Local Development Corporation, New York, Revenue Bonds, Adelphi University 9/23 at 100.00 A Project, Series 2013, 5.000%, 9/01/38 Hempstead Town Local Development Corporation, New York, Revenue Bonds, Molloy College 7/19 at 100.00 BBB+ Project, Series 2009, 5.750%, 7/01/39 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, St. 10/14 at 100.00 A– Francis College, Series 2004, 5.000%, 10/01/34 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Vaughn 12/16 at 100.00 BB College of Aeronautics, Series 2006A, 5.000%, 12/01/28 New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006: 5.000%, 1/01/36 – AMBAC Insured 1/17 at 100.00 Ba1 5.000%, 1/01/39 – AMBAC Insured 1/17 at 100.00 Ba1 4.750%, 1/01/42 – AMBAC Insured 1/17 at 100.00 Ba1 New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006: 4.500%, 3/01/39 – FGIC Insured 9/16 at 100.00 BBB 4.750%, 3/01/46 – NPFG Insured 9/16 at 100.00 A New York City Trust for Cultural Resources, New York, Revenue Bonds, Whitney Museum of 1/21 at 100.00 A American Art, Series 2011, 5.000%, 7/01/31 Seneca County Industrial Development Authority, New York, Revenue Bonds, New York Chiropractic 10/17 at 100.00 BBB College, Series 2007, 5.000%, 10/01/27 St. Lawrence County Industrial Development Agency Civic Development Corporation, New York, 3/22 at 100.00 A3 Revenue Bonds, Clarkson University Project, Series 2012A, 5.250%, 9/01/33 Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, 9/20 at 100.00 A– Series 2010A, 5.125%, 9/01/40 Total Education and Civic Organizations Financials – 3.0% (2.0% of Total Investments) New York Liberty Development Corporation, Revenue Bonds, Goldman Sachs Headquarters Issue, No Opt. Call A Series 2005, 5.250%, 10/01/35 New York Liberty Development Corporation, Revenue Bonds, Goldman Sachs Headquarters Issue, No Opt. Call A Series 2007, 5.500%, 10/01/37 Total Financials Health Care – 17.5% (11.6% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 2/15 at 100.00 A Hospital, Series 2004, 5.000%, 8/01/29 – FGIC Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, St. Luke’s Roosevelt 8/15 at 100.00 N/R Hospital, Series 2005, 4.900%, 8/15/31 Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, 7/20 at 100.00 A2 Series 2010, 5.200%, 7/01/32 Dormitory Authority of the State of New York, North Shore Long Island Jewish Obligated Group 5/21 at 100.00 A– Revenue Bonds, Series 2011A, 5.000%, 5/01/41 Dormitory Authority of the State of New York, Orange Regional Medical Center Obligated Group Revenue Bonds, Series 2008: 6.500%, 12/01/21 12/18 at 100.00 Ba1 6.125%, 12/01/29 12/18 at 100.00 Ba1 6.250%, 12/01/37 12/18 at 100.00 Ba1 Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan Kettering Cancer 7/16 at 100.00 AA Center, Series 2006, 5.000%, 7/01/35 (UB) Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian 8/14 at 100.00 AA– Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish 11/16 at 100.00 A3 Obligated Group, Series 2005A, 5.000%, 11/01/34 Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 7/17 at 100.00 A– 2007B, 5.625%, 7/01/37 Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 7/20 at 100.00 A– 2011A, 6.000%, 7/01/40 Livingston County Industrial Development Agency, New York, Civic Facility Revenue Bonds, 3/14 at 100.00 BB Nicholas H. Noyes Hospital, Series 2005, 6.000%, 7/01/30 Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Oneida Health System, Series 2007A: 5.250%, 2/01/27 2/17 at 100.00 BBB– 5.500%, 2/01/32 2/17 at 100.00 BBB– Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue 2/21 at 100.00 Aa2 Bonds, Unity Hospital of Rochester Project, Series 2010, 5.750%, 8/15/35 Suffolk County Economic Development Corporation, New York, Revenue Refunding Bonds, Catholic 7/21 at 100.00 BBB+ Health Services of Long Island Obligated Group Project, Series 2011, 5.000%, 7/01/28 Yates County Industrial Development Agency, New York, FHA-Insured Civic Facility Mortgage 2/14 at 100.00 N/R Revenue Bonds, Soldiers and Sailors Memorial Hospital, Series 1999A, 5.650%, 2/01/39 Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John’s Riverside Hospital, 7/14 at 100.00 B+ Series 2001A, 7.125%, 7/01/31 Total Health Care Housing/Multifamily – 4.9% (3.3% of Total Investments) Canton Capital Resource Corporation, New York, Student Housing Facility Revenue Bonds, Grasse 5/20 at 100.00 AA– River LLC at SUNY Canton Project Series 2010A, 5.000%, 5/01/40 New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/14 at 100.00 AA Series 2004A, 5.250%, 11/01/30 New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/19 at 100.00 AA Series 2009J, 4.800%, 5/01/36 New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/20 at 100.00 AA Series 2010D-1A, 5.000%, 11/01/42 New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2009B, 5/19 at 100.00 Aa2 4.500%, 11/01/29 New York State Housing Finance Agency, Affordable Housing Revenue, Series 2007A, 5.250%, 11/17 at 100.00 Aa2 11/01/38 (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 2.1% (1.4% of Total Investments) Guam Housing Corporation, Mortgage-Backed Securities Program Single Family Mortgage Revenue No Opt. Call N/R Bonds, Series 1998A, 5.750%, 9/01/31 (Alternative Minimum Tax) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 130, 4.650%, 4/15 at 100.00 Aa1 4/01/27 (Alternative Minimum Tax) New York State Mortgage Agency, Mortgage Revenue Bonds, Thirty-Third Series A, 4.750%, 4/15 at 100.00 Aaa 4/01/23 (Alternative Minimum Tax) Total Housing/Single Family Long-Term Care – 5.2% (3.4% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Nursing Home Mortgage Revenue Bonds, 2/15 at 100.00 AA Gurwin Jewish Geriatric Center of Long Island, Series 2005A, 4.900%, 2/15/41 Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Cabrini of 2/17 at 103.00 AA+ Westchester Project, Series 2006, 5.200%, 2/15/41 Dormitory Authority of the State of New York, Non-State Supported Debt, Ozanam Hall of Queens 11/16 at 100.00 B1 Nursing Home Revenue Bonds, Series 2006, 5.000%, 11/01/31 Dormitory Authority of the State of New York, Revenue Bonds, Providence Rest, Series 2005, 7/15 at 100.00 N/R 5.000%, 7/01/35 – ACA Insured East Rochester Housing Authority, New York, Senior Living Revenue Bonds, Woodland Village 8/16 at 101.00 N/R Project, Series 2006, 5.500%, 8/01/33 Erie County Industrial Development Agency, New York, Revenue Bonds, Orchard Park CCRC Inc. 11/16 at 100.00 N/R Project, Series 2006A, 6.000%, 11/15/36 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 3/14 at 100.00 N/R Needs Facilities Pooled Program, Series 2000, 8.125%, 7/01/19 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 7/14 at 100.00 N/R Needs Facilities Pooled Program, Series 2001A-1, 7.250%, 7/01/16 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008A-1: 5.500%, 7/01/18 7/16 at 101.00 N/R 5.800%, 7/01/23 7/16 at 101.00 N/R Yonkers Industrial Development Agency, New York, FHA-Insured Mortgage Revenue Bonds, Michael 2/14 at 100.00 A Malotz Skilled Nursing Pavilion, Series 1999, 5.450%, 2/01/29 – NPFG Insured Total Long-Term Care Materials – 0.2% (0.1% of Total Investments) Jefferson County Industrial Development Agency, New York, Solid Waste Disposal Revenue Bonds, 3/14 at 100.00 BBB International Paper Company Project, Series 2003A, 5.200%, 12/01/20 (Alternative Minimum Tax) Tax Obligation/General – 15.7% (10.4% of Total Investments) New York City, New York, General Obligation Bonds, Fiscal 2007 Series D-1, 5.125%, 12/17 at 100.00 AA 12/01/25 (UB) New York City, New York, General Obligation Bonds, Fiscal 2012 Series I, 5.000%, 8/01/32 8/22 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2014 Series A-1, 5.000%, 8/01/26 8/23 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2007A, 5.000%, 8/01/25 8/16 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2004C-1, 5.250%, 8/15/16 (UB) 8/14 at 100.00 AA New York City, New York, General Obligation Bonds, Subseries G-1 Fiscal Series 2012, No Opt. Call AA 5.000%, 4/01/28 New York City, New York, General Obligation Bonds, Tender Option Bond Trust 3324, 18.335%, No Opt. Call AA 3/01/21 (IF) (4) Rochester, New York, General Obligation Bonds, Series 1999: 5.250%, 10/01/18 – NPFG Insured No Opt. Call Aa3 5.250%, 10/01/19 – NPFG Insured No Opt. Call Aa3 Total Tax Obligation/General Tax Obligation/Limited – 34.8% (23.0% of Total Investments) Dormitory Authority of the State of New York, Department of Health Revenue Bonds, Series 7/15 at 100.00 AA– 2005A, 5.250%, 7/01/24 – CIFG Insured Dormitory Authority of the State of New York, Secured Hospital Revenue Refunding Bonds, 2/14 at 100.00 AA– Wyckoff Heights Medical Center, Series 1998H, 5.300%, 8/15/21 – NPFG Insured 10 Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005F, 5.000%, 3/15/21 – AGM Insured Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Refunding Series 2012A: 5.000%, 11/15/27 No Opt. Call AA 5.000%, 11/15/29 11/22 at 100.00 AA Monroe Newpower Corporation, New York, Power Facilities Revenue Bonds, Series 2003, 1/15 at 100.00 A– 5.500%, 1/01/34 New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: 5.000%, 10/15/25 – NPFG Insured (UB) (4) 10/14 at 100.00 AAA 5.000%, 10/15/26 – NPFG Insured (UB) (4) 10/14 at 100.00 AAA 5.000%, 10/15/29 – AMBAC Insured (UB) (4) 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal 1/17 at 100.00 AA– Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured 30 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 3/14 at 100.00 AAA Series 2003E, 5.000%, 2/01/23 – FGIC Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 11/17 at 100.00 AAA Series 2007C-1, 5.000%, 11/01/27 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate 2/22 at 100.00 AAA Fiscal 2012 Series E-1, 5.000%, 2/01/37 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate No Opt. Call AAA Fiscal 2013 Series F-1, 5.000%, 2/01/29 New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, 11/20 at 100.00 AAA Subordinate Lien Series 2011C, 5.500%, 11/01/35 New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, Subordinate Series 2011-D1: 5.250%, 2/01/30 2/21 at 100.00 AAA 5.000%, 2/01/35 2/21 at 100.00 AAA New York City, New York, Educational Construction Fund, Revenue Bonds, Series 2011A, 4/21 at 100.00 AA– 5.750%, 4/01/41 New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, 12/17 at 100.00 AAA Series 2008A, 5.000%, 12/15/26 (UB) New York State Housing Finance Agency, State Personal Income Tax Revenue Bonds, Economic 9/15 at 100.00 AAA Development and Housing, Series 2006A, 5.000%, 3/15/36 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series 10/15 at 100.00 AA 2005B, 5.000%, 4/01/21 – AMBAC Insured New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2005B, 5.500%, No Opt. Call AA 4/01/20 – AMBAC Insured (UB) (4) New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2007, 10/17 at 100.00 AA 5.000%, 4/01/27 New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2010A, 9/20 at 100.00 AAA 5.000%, 3/15/29 New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Tender 3/17 at 100.00 AAA Option Bond Trust 09-6W, 13.181%, 3/15/37 (IF) (4) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/26 at 100.00 A+ 2009A, 0.000%, 8/01/32 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/29 at 100.00 A+ 2010A, 0.000%, 8/01/33 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Senior Series 2011C, No Opt. Call AA– 0.000%, 8/01/39 Total Tax Obligation/Limited Transportation – 21.8% (14.4% of Total Investments) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2003A, 2/14 at 100.00 AA– 5.000%, 11/15/25 – AGM Insured Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2007B, 11/17 at 100.00 A 5.000%, 11/15/33 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2010D: 5.000%, 11/15/34 11/20 at 100.00 A 5.250%, 11/15/40 11/20 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2013E, 11/23 at 100.00 A 5.000%, 11/15/31 New York City Industrial Development Agency, New York, American Airlines-JFK International 8/16 at 101.00 N/R Airport Special Facility Revenue Bonds, Series 2005, 7.750%, 8/01/31 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx Parking Development Company, LLC Project, Series 2007: 5.750%, 10/01/37 (5) 10/17 at 100.00 N/R 5.875%, 10/01/46 (6) 10/17 at 102.00 N/R New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, 6/14 at 100.00 BB British Airways PLC, Series 1998, 5.250%, 12/01/32 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, JFK 8/14 at 100.00 N/R Airport – American Airlines Inc., Series 2002B, 8.500%, 8/01/28 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, 1/16 at 100.00 A3 Terminal One Group JFK Project, Series 2005, 5.500%, 1/01/24 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Special Facility Revenue Bonds, JetBlue Airways Corporation Project, Series 2006: 5.000%, 5/15/20 (Alternative Minimum Tax) 3/14 at 100.00 B 5.125%, 5/15/30 (Alternative Minimum Tax) 3/14 at 100.00 B New York Liberty Development Corporation, Liberty Revenue Bonds, 4 World Trade Center Project, 11/21 at 100.00 A+ Series 2011, 5.000%, 11/15/44 New York State Thruway Authority, General Revenue Bonds, Series 2005F, 5.000%, 1/01/30 – 1/15 at 100.00 A AMBAC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/30 – 7/15 at 100.00 AA– AGM Insured Niagara Frontier Airport Authority, New York, Airport Revenue Bonds, Buffalo Niagara 4/14 at 100.00 A International Airport, Series 1999A, 5.625%, 4/01/29 – NPFG Insured (Alternative Minimum Tax) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 AA– 5.000%, 12/01/31 – SYNCORA GTY Insured 6/15 at 101.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AA– Eighth Series 2008, Trust 2920, 17.724%, 8/15/32 – AGM Insured (IF) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Seventy 12/23 at 100.00 AA– Ninth Series 2013, 5.000%, 12/01/38 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Sixty Sixth 1/21 at 100.00 AA– Series 2011, 5.000%, 1/15/41 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB 6.000%, 12/01/36 12/20 at 100.00 BBB Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue No Opt. Call AA– Refunding Bonds, Tender Option Bond Trust 1184, 9.395%, 5/15/16 (IF) Total Transportation U.S. Guaranteed – 3.9% (2.6% of Total Investments) (7) Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AA– (7) 2005F, 5.000%, 3/15/21 (Pre-refunded 3/15/15) – AGM Insured Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/14 at 100.00 AA– (7) City School District, Series 2004, 5.750%, 5/01/26 (Pre-refunded 5/01/14) – AGM Insured Metropolitan Transportation Authority, New York, Commuter Facilities Revenue Bonds, Series 3/14 at 100.00 N/R (7) 1997B, 5.000%, 7/01/20 – AMBAC Insured (ETM) New York City Housing Development Corporation, New York, Capital Fund Program Revenue Bonds, 7/15 at 100.00 AA+ (7) New York Housing Authority Program, Series 2005A, 5.000%, 7/01/25 (Pre-refunded 7/01/15) – NPFG Insured (UB) (4) New York State Environmental Facilities Corporation, Infrastructure Revenue Bonds, Series 3/14 at 100.00 AA– (7) 2003A, 5.000%, 3/15/21 (Pre-refunded 3/15/14) Total U.S. Guaranteed Utilities – 11.4% (7.6% of Total Investments) Chautauqua County Industrial Development Agency, Exempt Facility Revenue Bonds, New York, NRG 2/20 at 100.00 Baa3 Dunkirk Power Project, Series 2009, 5.875%, 4/01/42 Guam Power Authority, Revenue Bonds, Series 2012A, 5.000%, 10/01/34 10/22 at 100.00 BBB Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A 5.000%, 12/01/24 – FGIC Insured 6/16 at 100.00 A Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5/21 at 100.00 A– 5.000%, 5/01/38 Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2012A, No Opt. Call A– 5.000%, 9/01/37 Nassau County Industrial Development Authority, New York, Keyspan Glenwood Energy Project, 3/14 at 100.00 A– Series 2003, 5.250%, 6/01/27 (Alternative Minimum Tax) Niagara Area Development Corporation, New York, Solid Waste Disposal Facility Revenue No Opt. Call BB+ Refunding Bonds, Covanta Energy Project, Series 2012A, 5.250%, 11/01/42 Utility Debt Securitization Authority, New York, Restructuring Bonds, Series 2013 TE, 12/23 at 100.00 AAA 5.000%, 12/15/41 Total Utilities Water and Sewer – 6.5% (4.3% of Total Investments) Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, 7/20 at 100.00 A– Series 2010, 5.625%, 7/01/40 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue 6/19 at 100.00 AA+ Bonds, Second Generation Resolution, Fiscal 2010 Series 2009BB, 5.000%, 6/15/27 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water 6/21 at 100.00 AAA Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Projects, Second Resolution Series 2011B, 5.000%, 6/15/41 Total Water and Sewer $ 198,415 Total Long-Term Investments (cost $197,100,563) Floating Rate Obligations – (13.1)% MuniFund Term Preferred Shares, at Liquidation Value – (42.4)% (8) Other Assets Less Liabilities – 4.5% Net Assets Applicable to Common Shares – 100% $ 130,618,391 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to the timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of December 31, 2013, the cost of investments was $179,995,334. Gross unrealized appreciation and gross unrealized depreciation of investments as of December 31, 2013, were as follows: Gross unrealized: Appreciation $ 6,378,821 Depreciation Net unrealized appreciation (depreciation) of investments $ 179,504 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. On April 1, 2013, the Fund's Adviser determined it was unlikely that this borrower would fulfill its entire obligation on this security, and therefore reduced the security's interest rate of accrual from 5.750% to 2.300%. On April 1, 2013, the Fund's Adviser determined it was unlikely that this borrower would fulfill its entire obligation on this security, and therefore reduced the security's interest rate of accrual from 5.875% to 2.350%. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 28.1%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen New York Dividend Advantage Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:February 28,2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:February 28,2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:February 28,2014
